Citation Nr: 1637197	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to February 1974 and from February 1991 to May 1991, with additional periods of National Guard and/or Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) of in Waco, Texas.

The matter was remanded by the Board for additional development in April 2014.  At that time, the Veteran's claim was listed as entitlement to service connection for bilateral hearing loss.  Thereafter, in a September 2014 rating decision the RO granted entitlement to service connection for a left ear hearing loss disability.  This represented a complete grant of the benefits requested with respect to the left ear and, as such, the claim before the Board has been limited to entitlement to service connection for a right ear hearing loss disability, as listed above.

Additional medical treatment records have been associated with the electronic claims file since the last adjudication by the Agency of Original Jurisdiction (AOJ); however, since these records are not relevant to the claim on appeal the Board may proceed with adjudication of the claim.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

A right ear hearing loss disability was not shown in the Veteran's first period of active service, is not otherwise related to that period of service, and may not be presumed to have occurred therein; as to the Veteran's second period of active service there is clear and unmistakable evidence that a right ear hearing loss disability preexisted such service and there is clear and unmistakable evidence that such disability was not aggravated therein.  


CONCLUSION OF LAW

Entitlement to service connection for a right ear hearing loss disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a letter in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2015).  In this case, the Board notes that the Veteran was provided a VA examination in November 2008, which the Board found inadequate.  In August 2014, the Veteran was afforded another VA examination.  The Board finds this examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the August 2014 VA examination report and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2015).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

In this case and as will be discussed in greater detail below, the Veteran has reported gradually decreased hearing acuity over many decades.  There is no lay or medical evidence to suggest that his current right ear sensorineural hearing loss was a disease incurred during ACDUTRA, indeed, the Veteran has argued that the onset was during his prior period of active service.  Moreover, the Veteran has provided no direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Finally, there is no lay or medical evidence of specific trauma causing onset or aggravation of the Veteran's right ear hearing loss disability during any period of ACDUTRA or INACDUTRA service.  Rather, the Veteran appears to argue that the cumulative effect of exposure to loud noise caused hearing loss.  Thus, there is no persuasive evidence of acoustic trauma occurring during a specific period of ACDUTRA or INACDUTRA as required under the regulation.  As such, the Board will limit its consideration to incurrence or aggravation during periods of active duty service.  

With respect to periods of active service, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  As noted above, however, such presumption is not applicable to periods of ACDUTRA or INACDUTRA.

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

With respect to claims for service connection for a hearing loss disability, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has a current right hearing loss disability due to in-service noise exposure.  Specifically, the Veteran asserts that he had significant noise exposure from his work as a vehicle operator and armor officer, to include noise exposure from aerospace ground equipment, fighter and bomber engines, loud vehicles, field artillery, and tank cannons.  

The Veteran's DD-214 confirms his MOS as a Vehicle Operator / Dispatcher.  Given the Veteran's description of his associated duties, significant noise exposure is possible and may be presumed for the purposes of the discussion below. 

An April 1970 audiogram prior to entry into service noted right ear hearing acuity that did not represent a hearing loss disability for VA purposes, but did show some level of hearing loss in the right ear at 4000 Hertz.  Additional testing several days later, however, showed right ear hearing acuity that was normal at all levels.  The record does not otherwise include complaints, treatment, or diagnoses of a right ear hearing loss disability during this initial period of service.  A January 1974 Report of Medical Examination, prior to separation from service, noted right ear hearing acuity that did not represent a hearing loss disability for VA purposes.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5

In a contemporaneous Report of Medical History, the Veteran denied a history of hearing loss or ear, nose, or throat trouble.

A January 1980 Report of Medical Examination noted right ear hearing acuity that did not represent a hearing loss disability for VA purposes, but did show hearing loss.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
30

A September 1981 Report of Medical Examination noted right ear hearing acuity that did not represent a hearing loss disability for VA purposes, but did show hearing loss.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25

A January 1986 Report of Medical Examination noted right ear hearing acuity that represented a hearing loss disability for VA purposes.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
60

A December 1990 Report of Medical Examination prior to the Veteran's entrance into his second period of active service noted right ear hearing acuity that represented a hearing loss disability for VA purposes.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
50
55

The Board notes that the Veteran has been using hearing aids for multiple years and VA treatment records include regular consults and evaluations for the hearing aids.  In January 2007, the Veteran reported intermittent pain in the right ear and gradual loss of hearing for about 32 years.

As discussed in the prior Board remand, the Veteran was afforded a VA examination in November 2008 and in a January 2009 addendum that included several inaccuracies discussed in the prior Board remand.  As this report has been found deficient, no further discussion is warranted.  

As noted, the Board remanded the claim for a new examination.  The Veteran was afforded that examination in August 2014.  The examiner diagnosed right and left ear sensorineural hearing loss disabilities.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
60
60

Following examination, the examiner concluded that it was not as least as likely as not that the Veteran's right ear hearing loss disability was caused by or a result of an event in service.  The examiner noted that there was no positive threshold shift in the right ear at any frequency from entrance to separation for the Veteran's first period of active service.  Instead, hearing loss was not documented until the years following service.  As to the second period of active service, a National Guard physical in 1990 was "within normal audiometric test / retest variability of today's exam suggesting that no aggravation of hearing loss present at activation was aggravated while on this period of active duty."  In addition, the examiner discussed an Institute of Medicine (IOM) study entitled "Noise and Military Service - Implications for Hearing Loss and Tinnitus" from 2006 that concluded there was not sufficient evidence from longitudinal studies to determine whether permanent noise-induced hearing loss could develop much later in life after the cessation of the noise exposure.  Although definitive studies had not been conducted, the existing evidence indicated that it was unlikely that any delayed onset hearing loss occurred.  Thus, there was no evidence of hearing loss occurring in the right ear during either period of active service.

Having reviewed the record, the Board concludes that entitlement to service connection for a right ear hearing loss disability is not warranted.  

As to the Veteran's first period of active service, the Board finds that the preponderance of the evidence is against finding that a right ear hearing loss disability was incurred therein, is otherwise related to that period of service, and did not manifest within one year of separation from service.  

In reaching that conclusion, the Board finds the opinions expressed in the August 2014 VA audiologist's examination report to be of significant probative value.  The opinion was based on a review of the claims file, interview of the Veteran, and audio examination.  Further, a complete and through rationale is provided for the opinions rendered.  It is clear the audiologist reviewed the Veteran's service treatment records, specifically noting the normal hearing acuity in the right ear at separation without evidence of a positive threshold shift during service.  It was not until multiple years after this period of service that the Veteran was shown to have a right ear hearing loss disability for VA purposes.  In addition, the examiner discussed the Institute of Medicine's study concluding that there was no sufficient scientific basis for the existence of delayed onset hearing loss.  Based on the above, it was less likely than not that the Veteran's right ear hearing loss disability was due to his in-service noise exposure or otherwise to his service.  The examiner's conclusions are fully explained and consistent with the evidence of record.  Consequently, the Board finds the August 2014 examination report to be the most probative evidence of record as to whether his current right ear hearing loss disability is related to service.

The Board acknowledges that the Veteran's current reports of a gradual decline in hearing acuity over multiple decades beginning in or shortly after his separation from his first period of active service.  Moreover, the Board is aware of the provisions of 38 C.F.R. § 3.303 (b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  That said, while the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385 to be considered a hearing loss disability for VA purposes.  Moreover, the Board finds it extremely significant that the Veteran consistently denied a history of hearing loss in his periodic examinations, including at his first separation examination in 1974.  In light of these contemporaneous denials of a history of hearing loss and the audiometric findings of normal hearing acuity at separation from service, the Board does not find that the Veteran's current lay reports of continuity of symptomatology alone are sufficient to establish entitlement to service connection for a hearing loss disability in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions)

As to the Veteran's general contentions that his right ear hearing loss disability was incurred in or is otherwise related to his first period of active service, given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current right ear hearing loss disability and his first period of active service, and the Board is of the opinion that this opinion ultimately outweighs the Veteran's contentions as to etiology.  See id.; see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

As to the Veteran's second period of active service, in order to rebut the presumption of soundness at active service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

As noted above, a Report of Medical Examination was conducted in December 1990, but not immediately prior to the Veteran's activation in February 1991.  As such, the Veteran is presumed to have entered service in sound condition.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record firmly establishes that a right ear hearing loss disability clearly preexisted the Veteran's second period of active service.  The December 1990 audiogram shows a right ear hearing loss disability for VA purposes and there is no lay or medical evidence to contradict that a right ear hearing loss disability for VA purposes existed prior to the Veteran's second period of active service.  Indeed, the Veteran and multiple medical professionals have found that the right ear hearing loss disability preexisted the Veteran's second period of service.  Based on the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran's right ear hearing loss disability preexisted his second period of active service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111; see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, there is both clinical and lay evidence of the preexisting disorder. 

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

In this regard, the Board finds the conclusions of the August 2014 VA examiner of considerable probative weight.  The examiner considered the December 1990 audiogram and found that it was "within normal audiometric test/retest variability of today's exam suggesting that no aggravation of hearing loss present at activation was aggravated while on this period of active duty."  The Board acknowledges that the examiner did not use the phrase "clear and unmistakable" with respect to whether the Veteran's right ear hearing loss disability was permanently aggravated by his second period of active service.  The rationale, however, clearly demonstrates that the examiner found that the Veteran had a preexisting right ear hearing loss disability that was not permanently aggravated by service, based on the fact that the pre-service 1990 audiogram and the 2014 audiogram were within "normal audiometric test / retest variability."  In light of the foregoing, while not using the term "clear and unmistakable," the Board finds that it is undebatable that the examiner found that there was no aggravation of the Veteran's right ear hearing loss disability during the Veteran's second period of active service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

There is no specific evidence of record supporting a finding that permanent aggravation of the Veteran's right ear hearing loss disability occurred during his second period of active service.  To the extent that the Veteran's statements can be taken as raising such a contention, the Board acknowledges that the Veteran is competent to describe his symptoms, such as decreased right ear hearing acuity, the Board finds the conclusions of the above medical professional of significantly greater probative value, given his higher levels of education, training, and experience in regard to the complex medical question of aggravation of a hearing loss disability of a specific ear.  As such, the Board finds the medical evidence overwhelmingly more probative than the Veteran's lay representations.

In summary, the preponderance of the evidence is against finding that the Veteran's right ear hearing loss disability was incurred during his first period of active service, is otherwise related to that period of service, or was manifested within one year of that service.  There is no lay or medical evidence to support an association between any period of ACDUTRA or INACDUTRA and the right ear hearing loss disability.  Finally, the evidence of record clearly and unmistakably establishes that the Veteran's right ear hearing loss disability preexisted service and was not aggravated by service.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001)


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


